FILED
                                                                       15-0005
                                                                       7/29/2015 11:25:10 AM
                                                                       tex-6270462
                                                                       SUPREME COURT OF TEXAS
                                                                       BLAKE A. HAWTHORNE, CLERK



                           No. 15-0005
                       ______________________________


     In the Supreme Court of Texas
                       ______________________________

           ONCOR ELECTRIC DELIVERY COMPANY LLC, ET AL.,
                            Petitioners

                                         v.

             PUBLIC UTILITY COMMISSION OF TEXAS, ET AL.,
                              Respondents
                    ______________________________

  ONCOR’S UNOPPOSED MOTION TO EXCEED WORD LIMITATION
               ______________________________

                 From the Third Court of Appeals at Austin, Texas
                              No. 03-11-00072-CV
                      ______________________________

TO THE HONORABLE SUPREME COURT OF TEXAS:

      Petitioner Oncor Electric Delivery Company LLC (“Oncor”) respectfully

requests permission to exceed the 2,400 word limit for a reply to a response for a

petition for review. See Tex. R. App. P. 9.4(i)(2)(E) & 9.4(i)(4).

      1.     This case is an appeal from a 2008 administrative ratemaking

proceeding involving Oncor before the Public Utility Commission of Texas

(“PUC”). The PUC issued a final Order on Rehearing on November 30, 2009,

from which several interested parties appealed to Travis County District Court.
The District Court signed its final judgment in January 2011. On further appeal,

the Third Court of Appeals, after considering motions for rehearing and en banc

reconsideration, issued a modified opinion on December 4, 2014, of its August 6,

2014 opinion. Oncor filed a petition for review in the Supreme Court of Texas on

February 19, 2015, raising six points of error. Two other parties to the case

below—Steering Committee of Cities Served by Oncor (“Cities”), and State of

Texas’ Agencies and Institutions of Higher Learning (“State Agencies”)—also

filed petitions for review. On June 25, 2015, six different parties, including Oncor,

filed responses to the three petitions. The three petitioners then filed a joint,

unopposed motion for extension of time to file replies, which this Court granted on

July 6, 2015. Replies are now due on July 30, 2015.

      2.     Oncor requests permission to exceed the 2,400 word limit for a reply

brief by no more than 600 words. Good cause supports this request.

      3.     Oncor requires a longer reply to address the multiple responses to its

petition for review. The Rules of Appellate Procedure provide that “[a] reply to a

response to a petition for review” may not exceed 2,400 words. Tex. R. App. P.

9.4(i)(2)(E) (emphasis added). However, the rules do not specifically address the

case of a single, combined reply to multiple responses. Here, Oncor must reply to

four responses totaling more than 16,000 words. PUC filed a 4,369-word response




                                         2
addressing all six of Oncor’s issues,1 and the remaining three respondents filed

responses concerning Oncor’s issues 1-3: Cities filed a 3,197-word response;

Texas Industrial Energy Consumers filed a 4,343-word response; and the Office of

Public Utility Counsel filed a 4,477-word response. In this case, Oncor requests to

exceed the prescribed word limit by only the amount necessary to fairly reply to

the points raised in each response.

      4.       The nature and complexity of the case also supports Oncor’s request

to exceed the word limitation.        The issues in Oncor’s petition concern the

interpretation of multiple statutory provisions that are part of a complex regulatory

framework. The administrative record contains thousands of pages, and three

different adjudicative bodies have issued opinions on the issues. In view of the

complexity of the case, the number of issues presented, and the number of

respondents to Oncor’s petition, Oncor’s request for up to an additional 600 words

to reply is warranted.

      5.       Counsel for all parties have conferred by email and/or telephone about

this matter, and no party opposes the relief sought in this motion.




      1
           A portion of PUC’s response addressed issues raised in Cities’ petition for
review.

                                           3
                                     PRAYER

      6.     For the reasons above Oncor respectfully requests that the Court grant

leave to file a combined reply brief totaling no more than 3,000 words in length,

600 words in excess of the limit prescribed by Rule 9.4(i)(2)(E), and for such other

and further relief to which they may be entitled.

                                              Respectfully submitted,

                                              /s/ Thomas S. Leatherbury
Howard Fisher                                 Thomas S. Leatherbury
State Bar No. 07051500                        State Bar No. 12095275
Senior Counsel                                Matthew C. Henry
Oncor Electric Delivery Company LLC           State Bar No. 00790870
1601 Bryan Street, Suite 23-035C              VINSON & ELKINS LLP
Dallas, Texas 75201-3411                      Trammell Crow Center
214.486.3026 (phone)                          2001 Ross Avenue, Suite 3700
214.486.3221 (fax)                            Dallas, Texas 75201
howard.fisher@oncor.com                       214.220.7700 (phone)
                                              214.999.7792 (fax)
                                              tleatherbury@velaw.com
                                              mhenry@velaw.com

                                              Jonah D. Jackson
                                              State Bar No. 24071450
                                              VINSON & ELKINS LLP
                                              2801 Via Fortuna, Suite 100
                                              Austin, Texas 78746-7568
                                              (512) 542-8536 (phone)
                                              (512) 236-3208 (fax)
                                              jjackson@velaw.com

               Counsel for Oncor Electric Delivery Company, LLC




                                          4
                      CERTIFICATE OF CONFERENCE
       I hereby certify that on July 28 & 29, 2015, I conferred with counsel for all
parties by email and/or telephone regarding the relief requested in this motion. All
counsel indicated that they do not oppose the relief requested.


                                              /s/ Thomas S. Leatherbury
                                              Thomas S. Leatherbury


                         CERTIFICATE OF SERVICE
      I certify that the foregoing document was electronically filed and served on
July 29, 2015, on the following counsel of record:

PUBLIC UTILITY COMMISSION                     ALLIANCE OF TXU/ONCOR
                                              CUSTOMERS

Elizabeth R. B. Sterling                      Alfred R. Herrera
Office of the Attorney General                Jason Wakefield
Environmental Protection Division             Herrera & Boyle PPLC
300 W. 15th Street                            816 Congress Ave., Suite 1250
Austin, TX 78701                              Austin, TX 78701
Elizabeth.sterling@texasattorneygeneral.gov   (512) 474-1492
                                              aherrera@herreraboylelaw.com
                                              jwakefield@herreraboylelaw.com


OFFICE OF PUBLIC UTILITY                      STEERING COMMITTEE OF
COUNSEL                                       CITIES SERVED BY ONCOR

Christiaan Siano                              Thomas L. Brocato
Office of Public Utility Counsel              Lloyd Gosselink Rochelle &
1701 N. Congress Ave                          Townsend PC
Suite 9-180                                   816 Congress Ave., Suite 1900
Austin, TX 78701                              Austin, TX 78701
Christiaan.siano@opuc.texas.gov               tbrocato@lglawfirm.com




                                         5
STATE AGENCIES & INSTITUTIONS OF TEX-LA ELECTRIC
HIGHER LEARNING                  COOPERATIVE OF TEXAS INC

Katherine H. Farrell                         Mark C. Davis
Office of the Attorney General               John T. Wright
Administrative Law Division                  Holland & Knight
Energy Rates Section                         1005 Congress Ave., Suite 950
300 W. 15th Street                           Austin, TX 78701
Austin, TX 78701                             mark.davis@hklaw.com
(512) 475-4237                               john.t.wright@hklaw.com
katherine.farrell@texasattorneygeneral.gov


RAYBURN COUNTRY ELECTRIC                     CENTERPOINT ENERGY
COOPERATIVE, INC.                            HOUSTON ELECTRIC, LLC

Campbell McGinnis                            Macey Reasoner Stokes
Shawn P. St. Clair                           Baker Botts L.L.P.
McGinnis Lochridge & Kilgore                 One Shell Plaza, 910 Louisiana
600 Congress Ave., Suite 2100                Houston, TX 77002
Austin, TX 78701                             macey.stokes@bakerbotts.com
cmcginnis@mcginnislaw.com
sstclair@mcginnislaw.com


TEXAS INDUSTRIAL ENERGY
CONSUMERS

Debora Alsup
Phillip Oldham
Benjamin Hallmark
Thompson & Knight LLP
98 San Jacinto Blvd., Suite 1900
Austin, TX 78701
debora.alsup@tklaw.com
phillip.oldham@tklaw.com
benjamin.hallmark@tklaw.com

                                             /s/ Jonah Jackson
                                             Jonah Jackson

                                        6